Citation Nr: 0009471	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Ms. [redacted]; Mr. & Mrs. [redacted]


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty or active duty for training 
with the United States Army National Guard from July 23, 
1961, to August 6, 1961, from June 28, 1962, to December 27, 
1962, from June 11, 1963, to June 16, 1963, from July 27, 
1963, to August 11, 1963, and from September 10, 1963, to 
September 12, 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for a low back 
disorder.

This case was originally before the Board in May 1998, at 
which time it remanded the case back to the RO for additional 
development.  That development was completed and, thus, this 
case is ready for appellate review.

The Board notes that the RO issued a Supplemental Statement 
of the Case in October 1999, classifying the issue on appeal 
as whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.  Obviously, since the veteran properly 
appealed the RO's initial denial of entitlement to service 
connection for a low back disorder, no final decision has 
been rendered on that claim.  Therefore, the veteran does not 
have to present new and material evidence to reopen his 
claim.  The issue on appeal is entitlement to service 
connection for a low back disorder, as was properly phrased 
by the RO in its March 1996 Statement of the Case, by the 
Board in its May 1998 remand, and, most recently, by the 
veteran's accredited representative in its March 2000 
informal brief presentation.


FINDINGS OF FACT

1.  The veteran currently has a low back disorder, status 
post multiple surgeries, including laminectomies at L5-S1 and 
L4-L5.

2.  The veteran alleges that he slipped on a wet floor during 
active duty for training and has had low back pain ever since 
that time.

3.  The claims file contains no competent evidence indicating 
a relationship, or nexus, between the veteran's current low 
back pathology and service, including the inservice fall, nor 
between his low back pathology and his complaints of chronic 
low back pain since service.

4.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for a low back 
disorder is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for a low back disorder, 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304  (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303(d)  
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records include an April 1961 Army National 
Guard (ANG) induction medical examination report.  It notes 
no low back defects.  In an associated report of medical 
history of the same date, the veteran denied having any back 
problems.  Medical examination reports from July 1962 and 
November 1962 also note no back defects.  In a November 1962 
report of medical history, the veteran admitted to having had 
the mumps and cramps in his legs.

A June 16, 1963, statement of physical condition signed by 
the veteran indicates that there had not been any change in 
his physical condition since his November 1962 physical 
examination.  Another such statement, of the same date, notes 
that he incurred no disability, defect, or illness during his 
tour of active duty from June 11, 1963, to June 16, 1963.

A September 12, 1963, statement of physical condition signed 
by the veteran states that there had not been any change in 
his physical condition since his November 1962 physical 
examination, and that he incurred no disability, defect, or 
illness during his tour of active duty from September 10, 
1963, to September 12, 1963.

Service discharge documents from February 1964 show that the 
veteran was recommended for discharge from the ANG due to 
physical disability that was "not service connected."  
Remarks indicate that the veteran incurred a back injury and 
a slipped disc at his civilian employment and was being 
treated by a private physician.  His injury was "[not in the 
line of duty]."

Subsequent to the veteran's periods of active duty and active 
duty for training, private medical records show that he was 
initially seen for low back pain in December 1963.  An 
admittance record from Southeast Alabama General Hospital 
shows that he worked at Hayes-Napier Field as a sheet metal 
worker, that he was admitted for 9 days, and that he had a 
final diagnosis of herniated nucleus pulposus.  An attached 
X-ray report revealed a marked flattening of the lordotic 
curve of the lumbar spine consistent with lumbar muscle 
spasm.  A December 1963 clinical record notes, as medical 
history provided by the veteran, that he had an onset of low 
back and leg pain approximately 4 weeks prior, that he was 
working at "Hayes" at that time, and that he had never had 
any previous symptoms.

Private medical records from June 1970 include a neurological 
surgery report from Louis A. Hazouri, MD.  It indicates that 
the veteran had no serious illness, operative procedures, or 
accidents until about May 11, 1970.  At that time, while at 
work, the veteran straightened his back while pouring a 
bucket of solvent.  He immediately began to have low back 
pain with radiation to the left lower extremity.  Past 
medical history included a ruptured disc removal in August 
1960.  After physical examination, the initial impression was 
"mechanical lumbar nerve root compression syndrome."  
Myelogram indicated findings consistent with L5-S1 disc 
scarring.  X-rays revealed diminution of disc space at L4-L5 
and L5-S1, with loss of lumbar lordosis.  Records show that 
the veteran underwent L5-S1 laminectomy for a ruptured disc 
in June 1970.

A private medical examination record from Dr. Hazouri, dated 
October 1978, shows that the veteran once again was seen with 
severe low back pain with radiating pain to the left leg.  
Medical history notes his 2 prior back surgeries and notes 
that he had not been seen since 1972.  The veteran was 
admitted for approximately 7 days.  Dismissal diagnosis, 
after myelogram and X-rays were performed, was lumbar disc 
derangement at L4-L5-S1.

Records from April 1979 show an exacerbation of his low back 
pain.  He was admitted for approximately 9 days.  Dismissal 
diagnosis was cicatricial reaction, extradural at L4, L5, S1, 
severe.  Arachnoiditis was suspected.  No ruptured disc was 
found.  The veteran underwent total laminectomy L5, left, 
part of L4 and S1 with neurolysis at L4, L5, S1, with removal 
of extradural cicatrix.

Private outpatient follow-up records note that the veteran 
was seen on occasion for low back pain from April 1979 to 
February 1980, and in October 1986.  Additional treatment 
notes are dated through October 1994, but show no complaint 
of or treatment for low back pain.  

A March 1995 statement from the veteran's sister indicates 
that he told her that his back and legs were hurting after he 
was discharged from active duty during the Cuban Missile 
Crisis and that they had been hurting since a fall while on 
active duty.  Two other, undated lay statements, received in 
April 1995, apparently from fellow service members, reiterate 
that the veteran slipped and fell during active duty during 
the Cuban Missile Crisis.

A September 1996 lay statement from a cousin indicates that, 
on or about September 17-18, 1963, the veteran complained 
that his back and legs hurt.

Another lay statement from a fellow service member, dated 
November 1996, indicates that the veteran slipped and fell in 
service during active duty in September 1963.

The veteran testified at a personal hearing in January 1997.  
During the hearing, he stated that he slipped on a wet floor 
during active duty, fell on his back, and had low back pain 
since that time.  He stated that he was treated after service 
prior to November 1963, but that records of that treatment 
were not available.  The veteran's sister, cousin, and 
cousin's spouse testified that the veteran complained of leg 
pain a few days after discharge from service in September 
1963.

In May 1999, the veteran submitted a copy of a November 1996 
Social Security Administration (SSA) favorable decision, 
granting him disability benefits.  It indicates that he had 
been disabled since November 1994, due to several 
disabilities.  One such disability was a history of 
mechanical lumbar nerve root syndrome and lumbar disc 
derangement, status post two lumbar laminectomies.  Medical 
history reported in the decision shows that the veteran 
initially had back surgery in 1960, when he was 16 years of 
age.  It was also noted that he underwent laminectomy at L5-
S1 in June 1970, and a total laminectomy of L5, part of L4 
and S1 in April 1979.  It indicates that he had further 
surgery in 1981.  The veteran related current symptoms of 
back pain upon trying to work, stand, ambulate, or lift.  He 
described constant pain radiating to his left leg.

III.  Analysis

a.  Direct service connection

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1131  (West 
1991); 38 C.F.R. § 3.303  (1999); Caluza, 7 Vet. App. at 506.   
It is not enough that an injury or disease have occurred in 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992)).

Here, the Board finds sufficient evidence that the veteran 
currently has a low back disorder for purposes of a well 
grounded claim.  While the claims file contains no actual 
clinical evidence of any back problems since approximately 
1980, the SSA decision shows that, as recently as 1996, he 
had complaints of low back pain with radiating pain to the 
left leg and that he was disabled, in part, due to this 
condition.  This evidence is adequate to fulfill the first 
prong of a well grounded claim, i.e. that of a current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second prong of a well-grounded claim is that of an 
inservice injury.  Id.  In this regard, the Board also finds 
competent evidence.  While service records document no low 
back injury, complaints, treatment, or diagnosis; contain 
signed statements by the veteran that he incurred no injury, 
disease, illness, or physical defect during any period of his 
active service; and even show that he was discharged due to a 
back injury and slipped disc incurred at his civilian 
employment, the claims file also contains lay statements by 
the veteran and fellow service members that he slipped on a 
wet floor in service and hurt his back.  The Board notes that 
some of these statements indicate that the injury occurred 
during the Cuban Missile Crisis, i.e. on or about October 
1962, while others state that it occurred in September 1963.  
However, for purposes of a well grounded claim, there is no 
weighing of the evidence for and against the claim.  Any 
competent evidence of an inservice injury satisfies the 
second prong of a well grounded claim.  Id.  Here, the lay 
statements by the veteran are competent evidence because lay 
persons are competent to relate experiencing a slip and fall.  
Grottveit v. Brown,  5 Vet. App. 91  (1993); see Elkins v. 
West, 12 Vet. App. 209, 219  (1999) (en banc) (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76  (1995) (The 
credibility of the evidence presented in support of a claim 
is generally presumed when determining whether it is well 
grounded.).

In light of the above, the determinative issue for purposes 
of a well grounded claim is whether the claims file contains 
any competent evidence of a relationship, or nexus, between 
the inservice injury and the current back disability.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  This evidence 
must be medical evidence because it involves an opinion as to 
medical causation and etiology.  Grottveit v. Brown,  5 Vet. 
App. 91, 92-93  (1993).  The veteran's lay statements that he 
thinks his inservice fall caused his current lumbar disc 
derangement are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492  (1992) (Appellant cannot meet the burden imposed by 
38 U.S.C.A. §  5107(a) as to a relationship between his 
disability and service because lay persons are not competent 
to offer medical opinions).

After review of the claims file, the Board finds no piece of 
evidence, other than the above-mentioned lay assertions by 
the veteran, suggesting that a fall in service caused the 
current lumbar disc disability.  In fact, the medical records 
indicate that his current conditions are not related to 
service.  The earliest documented treatment for low back 
problems was in December 1963, several months after the 
veteran's 2 days of active service in September 1963.  Those 
medical records reflect that his back problems were of only 4 
weeks duration, that he was working at his civilian job at 
the time of the injury, and that he had never had any 
previous low back symptoms.  This is consistent with the 
service discharge records, indicating that his back problems 
were not incurred in the line of duty, but were incurred at 
his civilian employment.  Overall, the claims file contains 
no competent evidence relating the veteran's current lumbar 
disc disability to his alleged inservice slip and fall.

From the above, on a direct basis, the Board finds 
insufficient evidence of a well grounded claim.

b.  Service connection based on chronicity

The Board recognizes that the veteran has argued that his 
current back disability began in service and that it 
gradually worsened over time to its current state.  This 
raises the issue of service connection based on chronicity. 

The law provides that, with chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b)  
(1999).  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Id.  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Evidence of 
continuity of symptomatology need not be recorded medical 
evidence noted in service, but may be post-service, lay 
evidence when the condition is of a type as to which a lay 
person's observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 495  (1997) (citations omitted).  However, showing 
a continuity of symptomatology relieves the veteran only of 
the need to show a medical nexus between a current disability 
and one shown in service; medical evidence is still required 
to show that the said symptomatology is related to the 
claimed disability, unless the relationship is one as to 
which a lay person's observation is competent.  Id. at 496 
(citations omitted).

The significance of § 3.303(b) and Savage to the present case 
is that, if the veteran's lumbar disc disability is noted in 
service, then the veteran's lay assertions of continuity of 
symptoms may alleviate the need for nexus evidence between 
his current low back disorder and service for purposes of a 
well grounded claim.  Id.  However, the veteran still has the 
burden of submitting some evidence of inservice incurrence of 
the chronic condition.  Savage, 10 Vet. App. at 498  ("The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.").

Here, the Board finds no "noting" of any low back problems 
in service.  Service medical records show absolutely no 
complaints of, treatment for, or diagnosis of any low back 
disorder.  As such, the provisions pertaining to chronicity 
are not for application.  The veteran's allegations of 
continuity of symptomatology apply only if some type of back 
condition was noted in service.  38 C.F.R. § 3.303(b)  
(1999).  Even if a back problem was noted in service, the 
veteran would still have to provide evidence that his 
allegations of continued low back pain are related to his 
lumbar disc disease.  Savage v. Gober, 10 Vet. App. 488  
(1997); see McManaway v. West, 13 Vet. App. 60, 66  (1999)  
("[a] well-grounded continuity-of-symptomatology claim 
generally requires medical evidence of a nexus between the 
continuous symptomatology and the current claimed 
condition."); Voerth v. West, 13 Vet. App. 117, 121  (1999) 
(Veteran who alleged that his claim was well grounded because 
he had a chronic condition "misinterpret[ed] the holding in 
Savage.  In that case, this Court clearly held that 38 C.F.R. 
§ 3.303 [did] not relieve the appellant of his burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between his current condition and the putative continuous 
symptomatology.").

c.  Presumptive service connection

The veteran's accredited representative, during the 1997 
personal hearing, argued that the veteran met the 
requirements for presumptive service connection pursuant to 
38 C.F.R. § 3.309  (1999).  He does not.  Presumptive service 
connection is warranted only for those chronic diseases 
listed in 38 C.F.R. § 3.309(a).  A herniated nucleus pulposus 
or other musculoskeletal back disorder is not listed.  See 
38 C.F.R. § 3.309(a)  (1999).  Therefore, presumptive service 
connection for the veteran's lumbar disc disability is not 
available.

IV.  Conclusion

In light of the above, the Board must deny the veteran's 
claim as not well grounded.  The claims file contains no 
competent evidence that his current low back disorder is 
related to service, to his alleged inservice slip and fall, 
or to his continuous complaints of back and leg pain.  As 
such, his claim is not well grounded.  38 U.S.C.A. § 5107(a)  
(West 1991); 38 C.F.R. § 3.303  (1999); Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.  Therefore, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a)  (West 1991).

	
ORDER

The claim of entitlement to service connection for a low back 
disorder is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

